Title: To George Washington from Gustavus Brown Wallace, 28 March 1789
From: Wallace, Gustavus Brown
To: Washington, George



Sir
Fredericksburg [Va.] March 28th 1789

As there will be a change in the naval office department in this State, <under> the new goverment I wish to inform your Excellency, I stand as a Candidate for the port of Rappahannock, hoping if no person more deserving offers to meet with your Excellencies approbation. I have the honor to be Your Excellence’s most obedient And Very Humble Servant

Gustavus Brown Wallace

